Citation Nr: 0716547	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-41 571	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A June 1995 rating decision denied reopening a claim for 
entitlement to service connection for PTSD; the veteran did 
not appeal.

2.  Evidence added to the record since the June 1995 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for PTSD may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in August 2004.  Although the notice was provided 
after the rating action in this case, the matter was 
subsequently re-adjudicated after that notice.  The letter 
notified him of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified 
his duties in obtaining information and evidence to 
substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decision 
in this case, any deficiency in the initial notice to the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

A review of the August 2004 VCAA notice shows the veteran was 
informed of the basis for the denial in the prior decisions 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  The Board finds the notice 
requirements pertinent to the issue on appeal have been met 
and that all identified and authorized records relevant to 
this matter have been requested or obtained.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant. 

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a June 1995 rating decision the claim to reopen the issue 
of entitlement to service connection for PTSD was denied.  
Prior rating decisions, in essence, noted a PTSD stressor had 
not been verified and that the evidence did not demonstrate 
any service in the Republic of Vietnam.  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

Evidence added to the record since the June 1995 rating 
decision include VA treatment records dated in July 1997, 
October 1998, and October 2003 indicating diagnoses of PTSD 
related to experiences in Vietnam.  Also added to the record 
were copies of the veteran's complete service personnel 
records with no indication of service in Vietnam.  The 
veteran served in Europe.

Based upon a comprehensive review, the Board finds the 
evidence added since the last final rating decision is 
cumulative or redundant of the evidence of record and does 
not raise a reasonable possibility of substantiating that 
claim.  The basis of the veteran's claim is that he served in 
combat in Vietnam and developed PTSD as a result of exposure 
to the stressors of combat.  It is significant to note that 
the original October 1991 rating decision noted that service 
records indicated service in Germany and a military 
occupational specialty of cook, but that there was no 
evidence of combat nor any service in Vietnam.  More recently 
submitted service personnel records confirm that he was not 
in Vietnam.  The veteran's statements and the additional 
medical reports received do not raise a reasonable 
possibility of substantiating the claim.  As the information 
provided in support of the application to reopen the claim 
does not include new and material evidence, the appeal must 
be denied.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for PTSD; the appeal is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


